883 F.2d 74
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry Leronzo EAKINS, Plaintiff-Appellant,v.Robert LECUREUX;  Paul Shelley;  Jean Karrer, Defendants-Appellees.
No. 89-1177.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1989.

Before RALPH B. GUY, Jr., BOGGS and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Jerry Leronzo Eakins, a Michigan state prisoner, appeals pro se the denial of his motion for a temporary restraining order or preliminary injunction in his prisoner civil rights action filed under 42 U.S.C. Sec. 1983.  Eakins sued the warden, assistant deputy warden and librarian at the Kinross Correctional Facility, based on a complaint that he had been denied more than the minimum six hours per week in the law library, although he had another civil rights action pending, and was preparing a collateral attack on his criminal conviction.  His motion sought an injunction requiring him to be permitted twelve hours of law library access per week.


3
Upon consideration, we conclude that the district court's order must be affirmed, as no abuse of discretion has been shown.    See Christy v. City of Ann Arbor, 824 F.2d 489, 490-91 (6th Cir.1987), cert. denied, 108 S.Ct. 1013 (1988).  Preliminary injunctive relief was not warranted as Eakins did not show a substantial likelihood of success on the merits or a likelihood of irreparable injury in the absence of an injunction.    See In re DeLorean Motor Co., 755 F.2d 1223, 1228 (6th Cir.1985).  Eakins did not establish that the amount of law library access he is granted is unreasonable or inadequate, as he did not establish prejudice to any lawsuit.    See Walker v. Mintzes, 771 F.2d 920, 931-32 (6th Cir.1985).


4
Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.